DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (Provisional Application No. 62/443,012, filed 01/06/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on 6/19/2018, 8/07/2019, 10/05/2020, and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Species I (claims 2 and 18) in the reply filed on 7/26/2020 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/629,440, filed 1/8/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 1/28/2021, with respect to the rejection(s) of claim 1 under Zhao et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sole Rojals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 9425822 B2) (hereinafter Zhao) in view of Sole Rojals et al. (US 20130107951 A1) (hereinafter Sole Rojals).
Regarding claim 1, Zhao discloses:
[See Zhou, col. 5 lines 18-29 and col. 6 lines 4-5 discloses the implementation of a CABAC (context adaptive binary arithmetic coder) which identifies a most probable, and least probable symbols as consistent with entropy encoding/decoding in the HEVC standard.]
applying context-adaptive arithmetic encoding or decoding to a current bin of a binary data of a current coding symbol according to a current probability for a binary value of the current bin [See Zhou, col. 6 lines 4-27 discloses using a context (valMps, P.sub.LPS) and value (binVal) of a current bin as an input, wherein a binVal corresponds with a probability for a binary value of a current bin.] and a current range associated with a current state of the context-adaptive arithmetic encoding or decoding, [See Zhou, Figs. 5 and 6, and col. 6 lines 4-27 discloses a range defined by values L and R (L, as a bottom of a range, and R as a top of a range).  It is noted that the CABAC range may be updated over the course of encoding.] wherein the current probability is generated according to one or more previously coded symbols before the current coding symbol; [See Zhou, Figs. 5 and 6 illustrate an iterative process of updating a context, wherein it can be observed that the EncodeContext function necessarily incorporates previously coded symbols.]
deriving a range index for identifying one range interval containing the current range; and [See Zhao, Figs. 5, 6, and col. 6 lines 4-11 discloses a CABAC coder using a context and value of a current bin as input, wherein a range update may also be included as an input.  The range update is defined by values L, and R (L defining a low end of the range, and R defining a high end of the range).]
deriving an LPS range using one or more mathematical operations comprising calculating a multiplication of a first value related to the LPS probability index and a second value related to the range index for encoding or decoding a binary value of the current bin. [See Zhao, col. 7 lines 23-60 discloses multiplying R (range index) by P.sub.LPS, and “dividing by 2.sup.n”, wherein the division can also be carried out by performing n rightward bit shifts or discarding n least significant bits.]
Zhao does not appear to explicitly disclose:
deriving an LPS probability index corresponding to an inverted current probability or the current probability depending on whether the current probability for the binary value of the current bin is greater than 0.5; 
However, Sole Rojals discloses:
deriving an LPS probability index corresponding to an inverted current probability or the current probability depending on whether the current probability for the binary value of the current bin is greater than 0.5; [See Sole Rojals, ¶ 0072-0075, 0085, 0087 discloses that in traditional binary arithmetic coding processes, a value p0 is set to 0.5, however, discusses allowing for other values of p0.  Further, indexing the range of least probable symbols, and determining a probability state of symbols, and mapping an index indicating the determined probability state to one of a plurality of grouped indexes.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zhao to add the teachings of Sole Rojals in order to provide adaptive encoding by updating a probability state based on a state index.

Regarding claim 2, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
[See Zhou, col. 6 line 9 discloses that during a context update (shown in Figs. 5 and 6, for example), that if a binVal is equal to valMps, P.sub.LPS can be adjusted by a probability adaptation factor .alpha.  Conversely, if the binVal was not equal to valMps, an encoder can determine whether P.sub.LPS is greater than or equal to 0.5.  If so, a context can be updated with an updated valMps equal to 1 minus the previous valMps.  If P.sub.LPS was less than 0.5, the step may be skipped (set equal to the current probability).] and the LPS probability index is determined based on a target index indicating one probability interval containing the current probability. [See Zhao, Fig. 5 illustrates a range (L+R), wherein the probability interval necessarily contains a “current” probability).]

Regarding claim 7, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
further comprising deriving, from the current range, a rangeOne value and a rangeZero value for the current bin having a value of one and a value of zero respectively, [See Zhao, col. 5 lines 18-33 discloses obtaining a current binary value (0 or 1) wherein if the current probability for the binary value of the current bin is greater than 0.5 or is greater than or equal to 0.5, the rangeOne value is set to (the current range-the LPS range) and the rangeZero value is set to the LPS range; and otherwise, the rangeZero value is set to (the current range-the LPS range) and the rangeOne value is set to the LPS range.  [See Zhao, col. 3 lines 14-20 discloses determining that a probability of a first least probable symbol is greater than or equal to half a predetermined range (0.5), and if so, inverting the identification of the most probable symbol; See Zhao, col. 6 lines 4-27 discloses that the LPS probability can define the value of the probability of the least probable symbol such that 1-P.sub.LPS defines the probability of the most probable symbol.]

Regarding claim 8, Zhao in view of Sole Rojals discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the LPS range is derived by multiplying the LPS probability index and the range index or by multiplying (the LPS probability index plus 1) and the range index to obtain a multiplication result, and right-shifting the multiplication result by an x bits and x is a positive integer. [See Zhao, col. 7 lines 23-60 discloses multiplying R (range index) by P.sub.LPS, and “dividing by 2.sup.n”, wherein the division can also be carried out by performing n rightward bit shifts or discarding n least significant bits.]

Regarding claim 9, Zhao in view of Sole Rojals discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the LPS range is derived by multiplying the LPS probability index and the range index or by multiplying (the LPS probability index plus 1) and the range index to obtain a multiplication result, and right-shifting the multiplication result plus an offset by an x bits and x is a positive integer, [See Zhao, col. 7 lines 23-60 discloses multiplying R (range index) by P.sub.LPS, and “dividing by 2.sup.n”, wherein the division can also be carried out by performing n rightward bit shifts or discarding n least significant bits] wherein the offset is a positive integer or a value corresponding to the range index or the current range. [See Zhao, col. 6 lines 45-67 discloses  an LPS being confirmed by an offset and output, and a range is reduced to a range of a determined symbol.]

Regarding claim 10, Zhao in view of Sole Rojals discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the x corresponds to (k-n-m-6), and wherein the current probability is represented by k-bit values, and n and m are positive integers. [See Zhao, Fig. 7, col. 7 lines 27-39 discloses performing n rightward bit shifts.  Fig. 7 in particular binds the CABAC range to using an 8-bit fixed-point design (i.e. 8 bits to represent the probability value).]

Regarding claim 11, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the current probability is represented by k-bit values and the LPS probability index is derived using operations comprising right-shifting the current probability by (k-n-1) bits, wherein n is a positive integer. [See Zhao, col. 7 lines 29 – 35 discloses performing a rightward bit shift by n bits on an LPS probability scaled according to a fixed point range.]

Regarding claim 12, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses: 
wherein the current probability is represented by k-bit values and the LPS probability index is derived using a result of right-shifting the current probability by (k-n-1) bits or using an inverted result of right-shifting the current probability by (k-n-1) bits depending on whether the current probability is greater than                         
                            
                                
                                    2
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                     or whether the current probability is greater than or equal to                         
                            
                                
                                    2
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    , wherein n is a positive integer. [See Zhao, col. 7 lines 23 – 60 discloses determining if P.sub.LPS is greater than or equal to                         
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                    , wherein an updated valMps can be set equal to (1 – the previous valMps) inverting the value of the next most probable symbol.  Hence, since the value of MPS is inverted, the associated probability for LPS may also be inverted.]

Regarding claim 13, Zhao in view of Sole Rojals discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the range index is derived by right-shifting the current range by (q-m) bits, wherein q and m are positive integers and q is greater than m. [See Zhao, col. 7 lines 27-39 discloses performing n rightward bit shifts.]

Regarding claim 14, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the first value related to the LPS probability index corresponds to a minimum LPS probability value, a maximum LPS probability value or a middle LPS probability value of a probability interval associated with the LPS probability index. [See Zhao, col. 6 lines 4-11 discloses a CABAC coder using a context and value of a current bin as input, wherein a range update may also be included as an input.  The range update is defined by values L, and R (L defining a low end of the range, and R defining a high end of the range).]

Regarding claim 15, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the second value related to the range index corresponds to a minimum range value, a maximum range value or a middle range value of a range interval associated with the range index. [See Zhao, col. 6 lines 4-11 discloses a CABAC coder using a context and value of a current bin as input, wherein a range update may also be included as an input.  The range update is defined by values L, and R (L defining a low end of the range, and R defining a high end of the range).]

Regarding claim 16, Zhao in view of Sole Rojals discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein a result of LPS range is stored in a pre-defined look up table; and [See Zhao, col. 7 lines 16-22 discloses using one or more table look-ups to map ranges and probabilities.] the LPS range is derived by using table look up; and [See Zhao, col. 7 lines 16-22 discloses mapping LPS ranges/probabilities in a look-up table, wherein the derivation of such a range when using a table look-up is necessarily a table look-up.] where a row index and a column index of the pre-defined look up table correspond to the LPS probability index and the range index respectively. [See Zhao, col. 7 lines 16-22 discloses using one or more table look-ups to map ranges and probabilities.  Particularly defined are “ranges” and “probabilities” as would correspond with rows and columns of the LUT.]

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “an apparatus” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Zhao discloses:
An entropy coding apparatus for an image or video encoder or decoder, the entropy coding apparatus comprising: [See Zhao, col. 2 lines 31-36 discloses the use of a CABAC encoder.]

Regarding claim 18, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.

Regarding claim 23, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer readable medium” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 23 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Zhao discloses:
A non-transitory computer readable medium storing program instructions causing a processing circuit of an apparatus to perform a video coding method, and the method comprising: [See Zhao, col. 14 lines 57-67 discloses computer-readable programs or executable instructions executed by a processor.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140092985 A1			KIM; Seung-Hwan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486